Kincheloe, Judge:
This appeal to reappraisement has been stipulated and submitted for decision upon the following stipulation of counsel for the parties hereto.
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General, attorney for the United States, subject to the approval of the Court, in the matter of the above entitled appeal to re-appraisement, as follows:
1. That the paper covered by this appeal to reappraisement is the same in all material respects as the paper the subject of decision in the case of Arkell Safety Bag Co. v. United States, R. D. 4670;
2. That the record in said case may be incorporated into the record in this ease;
3. That there is no foreign value for the paper involved herein;
4. That the price at the time of exportation to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Sweden in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was as follows:

Be app. No. Entry]No. Weight Price

107154UA C-8688 , 6,164 lbs. KR. .14283 per lb. less inland
2,367 lbs. freight, f. o. b. charges, ocean freight and insurance premium.
It is further stipulated and agreed that this appeal to reappraisement may be submitted upon the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved herein, and such value is .14283 krona per pound, less inland freight, f. o. b. charges, ocean freight, and insurance premium. Judgment will be rendered accordingly.